
	

113 S1270 IS: Secure Annuities for Employee Retirement Act of 2013
U.S. Senate
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1270
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2013
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  reform of public and private pension plans, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited as the Secure Annuities for Employee Retirement Act of
			 2013 or the SAFE
			 Retirement Act of 2013.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of contentsThe table of contents is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					TITLE I—Public pension reform
					Sec. 101. Annuity accumulation retirement plans of employees of
				State and local governments.
					Sec. 102. Study of Federal pension systems.
					TITLE II—Private pension reform
					Subtitle A—Enhanced pension plan coverage
					Sec. 201. Starter 401(k) plans for employers with no retirement
				plan.
					Sec. 202. Increase in credit limitation for small employer
				pension plan startup costs.
					Sec. 203. Employers allowed to replace simple retirement
				accounts with safe harbor 401(k) plans during a year.
					Sec. 204. Modification of automatic enrollment safe
				harbor.
					Sec. 205. Plan adopted by filing due date for year may be
				treated as in effect as of close of year.
					Sec. 206. Rules relating to election of safe harbor 401(k)
				status.
					Sec. 207. Modifications of rules relating to multiple employer
				defined contribution plans.
					Subtitle B—Pension plan and retirement savings
				simplification
					Sec. 211. Modifications of deadlines for adopting pension plan
				amendments.
					Sec. 212. Termination of application of top-heavy plan
				rules.
					Sec. 213. Amendments to safe harbor 401(k) plans during plan
				year.
					Sec. 214. Modification of rules relating to hardship
				withdrawals from cash or deferred arrangements.
					Sec. 215. Individual may roll over insurance contract into
				individual retirement account.
					Sec. 216. Forfeitures allocated to participant's account may be
				treated as employer matching or nonelective contributions.
					Sec. 217. Time for providing explanation of qualified
				preretirement survivor annuity.
					Sec. 218. Modifications of additional participation
				requirements for defined benefit plans.
					Sec. 219. Treatment of custodial accounts on termination of
				section 403(b) plans.
					Sec. 220. Secure deferral arrangements.
					Sec. 221. Portability of lifetime income options.
					Sec. 222. Consolidation of defined contribution plan
				notices.
					Sec. 223. Performance benchmarks for asset allocation
				funds.
					Subtitle C—Longevity reforms
					Sec. 231. Modification of required minimum distribution rules
				where portion of benefit of defined contribution plan is
				annuitized.
					Sec. 232. Updating of mortality tables for minimum required
				distributions.
					Sec. 233. Minimum required distributions may be rolled over
				into Roth IRAs.
					Sec. 234. Transfer of minimum survivor annuity requirements
				from plan sponsors to annuity providers.
					Sec. 235. Expansion of Employee Plans Compliance Resolution
				System.
					Subtitle D—Modifications to the Employee Retirement Income
				Security Act of 1974
					Sec. 241. Electronic communication of pension plan
				information.
					Sec. 242. Modification of deadlines for summary plan
				description updates.
					Sec. 243. Modification of small plan simplified reporting
				requirements.
					Sec. 244. Fiduciary requirement regarding selection of annuity
				provider and annuity contract.
					TITLE III—Individual retirement investment advice
				reform
					Sec. 301. Transfer to Secretary of the Treasury of authorities
				regarding individual retirement plans.
				
			IPublic pension
			 reform
			101.Annuity
			 accumulation retirement plans of employees of State and local
			 governments
				(a)In
			 generalPart I of subchapter D of chapter 1 is amended by
			 inserting after subpart E the following new subpart:
					
						FAnnuity accumulation retirement plans for
				State and local government employees.
							
								Sec. 420A. Annuity accumulation retirement plans.
							
							420A.Annuity
				accumulation retirement plans
								(a)Annuity
				accumulation retirement plansFor purposes of this
				subpart—
									(1)In
				generalThe term annuity accumulation retirement
				plan means a State or local governmental retirement plan—
										(A)which provides
				for the purchase, not less frequently than annually, of a qualified individual
				deferred fixed income annuity contract for each participant which provides
				benefits based solely on the contributions by an employer to an annuity
				provider and the actuarial assumptions specified in the annuity contract,
				and
										(B)which provides
				that—
											(i)no contributions
				may be made under the plan other than contributions described in subsection
				(c),
											(ii)contributions
				pursuant to the plan on behalf of any eligible employee for any plan year,
				whether made annually or more frequently, are required to be paid not later
				than 90 days after the close of the plan year to an annuity provider to
				purchase a qualified individual deferred fixed income annuity contract for the
				employee, and
											(iii)no benefits are
				provided by the employer under the plan other than the purchase of qualified
				individual deferred fixed income annuity contracts for eligible
				employees.
											Subject to
				the provisions of subsection (d)(3), nothing in subparagraph (B)(iii) shall
				prohibit an employer from establishing or maintaining a defined contribution
				plan or defined benefit plan or providing any form of employee welfare benefit
				separately from the plan.(2)Plan
				structureA plan will not be treated as an annuity accumulation
				retirement plan unless—
										(A)benefits under
				the plan are limited to a monthly payment for the life of the participant,
				commencing at the applicable age under subsection (b)(1)(B), as provided under
				the qualified individual deferred fixed income annuity contract purchased with
				the employer contributions described in subsection (c) and issued to the
				participant, and
										(B)the plan does not
				accumulate assets in trust or otherwise, and the employer has no ownership
				interest in any qualified individual deferred fixed income annuity contract
				issued to a participant.
										(3)Requirements
				for annuity contract purchasing process
										(A)In
				generalA plan will not be treated as an annuity accumulation
				retirement plan unless the plan provides that individual deferred fixed income
				annuity contracts will be purchased through a process by which, with respect to
				each purchase under paragraph (1)(A), the plan administrator—
											(i)obtains
				competitive bids pursuant to a formal, public procurement process authorized
				under State law which requires institutional pricing on a group contract basis
				from multiple annuity providers verified by the applicable State insurance
				regulator as properly licensed to meet the specifications in the procurement
				request,
											(ii)allocates its
				purchases of individual deferred fixed income annuity contracts among the
				providers selected under clause (i), with the largest allocation (not to exceed
				75 percent of the aggregate purchase amount of all such contracts) purchased
				from the annuity provider submitting the superior bid,
											(iii)ensures, to the
				maximum extent possible, that each employee's entire interest under an
				individual deferred fixed income annuity contract would be fully guaranteed by
				a State guaranty association under applicable State law, regulations, and
				industry standards in effect as of the date of issuance of the contract,
				and
											(iv)ensures, to the
				maximum extent possible, that each employee's entire interest under all
				contracts provided under the plan by any single annuity provider (and any
				related parties, within the meaning of such term as applied by the State
				guaranty association) does not exceed the maximum amount which would be covered
				by a State guaranty association described in clause (iii) in case of the
				insolvency of the provider.
											(B)Prohibition on
				providing benefit in exchange for selectionAn annuity provider
				shall not be treated as meeting the competitive bid requirements of
				subparagraph (A)(i) if such provider, or any related party to (within the
				meaning of such term as applied by the State guaranty association) or agent of
				such provider, on their own or on another's behalf, provides anything of value
				to any employee of a State or local government entity, or agency or
				instrumentality thereof, or to a plan administrator, in connection with the
				bidding process or the annuity purchase process described in subparagraph
				(A).
										(C)Compliance safe
				harborA plan shall be deemed to meet the requirements of
				subparagraph (A) if the plan administrator obtains a determination in writing
				from the Office of Domestic Finance, Department of the Treasury, that such plan
				meets such requirements. Authority to issue such a determination shall not be
				delegated to any entity outside of the Office of Domestic Finance.
										(4)General
				exemption from pension plan requirementsNotwithstanding any
				other provision of this subchapter—
										(A)except as
				provided in this section, no requirement of this subchapter otherwise
				applicable to a State or local governmental retirement plan shall apply to an
				annuity accumulation retirement plan, and
										(B)for purposes of
				this title other than any such requirements, an annuity accumulation retirement
				plan shall be treated as a defined benefit plan which meets the requirements of
				section 401(a).
										(b)Qualified
				individual deferred fixed income annuity contractFor purposes of
				this subpart, the term qualified individual deferred fixed income annuity
				contract means, with respect to an employee for any plan year, an
				individual annuity contract issued by an annuity provider—
									(1)under the terms
				of which—
										(A)the monthly
				annuity payments during the period described in subparagraph (B) are in equal
				installments and are fixed at the time of purchase, and
										(B)except as
				provided in subsection (e), the entire interest of the employee in the contract
				will be distributed in the form of monthly annuity payments under a single life
				annuity, beginning on the later of—
											(i)the date the
				employee attains age—
												(I)57, in the case
				of a public safety employee, and
												(II)67, in the case
				of any other employee, or
												(ii)in the case of a
				contract purchased after the date the employee attains such age, the 1st day of
				the 1st calendar year beginning after the calendar year in which such contract
				was purchased,
											(2)the purchase
				price of which is equal to the contributions described in subsection (c) with
				respect to the employee for the plan year in which it is purchased,
									(3)under which the
				employee's rights are nonforfeitable,
									(4)under which no
				loan may be made with respect to any portion of any interest in the contract,
				and
									(5)except as
				provided in subsection (e), no portion of any interest in the contract may be
				assigned, alienated, or pledged as collateral.
									(c)Contribution
				requirements and limitationsFor purposes of subsection
				(a)(1)(B)—
									(1)In
				generalThe plan must provide that the only contributions which
				may be made pursuant to the plan for any plan year are nonelective
				contributions (within the meaning of section 401(k)(11)(B)(ii)) made by the
				employer for the purchase of qualified individual deferred fixed income annuity
				contracts which are—
										(A)made on behalf of
				each eligible employee for the plan year, and
										(B)equal to a
				percentage of the employee's compensation which (except as provided in this
				paragraph) is determined not later than the start of the plan year.
										An
				employer shall not be treated as failing to meet the requirements of this
				paragraph merely because the plan allows the employer to elect to reduce the
				percentage under subparagraph (B), or not to make any contributions pursuant to
				the plan, for any period for all employees, and the employer so elects not
				later than the start of the plan year.(2)Limits based on
				compensation
										(A)In
				generalThe compensation (as determined for purposes of section
				415(c)) taken into account under paragraph (1)(B) with respect to an employee
				for any year shall not exceed the limitation in effect for such year under
				section 401(a)(17).
										(B)Percentage
				limitation
											(i)In
				generalThe percentage under paragraph (1)(B) for any period
				shall not exceed—
												(I)30 percent in the
				case of a public safety employee, or
												(II)20 percent in
				the case of any other employee.
												(ii)Election of
				higher percentage for employees 50 or olderA plan may elect for
				any plan year to provide a higher percentage under paragraph (1)(B) than that
				specified under clause (i) for all employees who have attained age 50 before
				the beginning of a plan year, except that such percentage may not
				exceed—
												(I)35 percent in the
				case of a public safety employee who has attained such age, or
												(II)25 percent in
				the case of any other employee who has attained such age.
												(C)Aggregation
				ruleAll plans of an employer treated as a single plan for
				purposes of section 415 shall be treated as a single plan for purposes of this
				paragraph.
										(d)Tax treatment
				of annuity accumulation retirement plans
									(1)Taxation of
				eligible employeeThe amount actually paid to a distributee under
				a qualified individual deferred fixed income annuity contract shall be taxable
				to the distributee under section 72.
									(2)Treatment of
				employer contributionsContributions made by an employer for the
				purchase of a qualified individual deferred fixed income annuity contract under
				an annuity accumulation retirement plan shall be excluded from the gross income
				of the employee.
									(3)Inclusion in
				income of excess contributions or contributions for participants in another
				defined benefit plan of an employer
										(A)Excess
				contributionsExcept as provided in subparagraph (B), if—
											(i)contributions are
				made for any plan year by an employer on behalf of an employee in excess of the
				limit determined after application of subsection (c)(2), the employee shall
				include in gross income an amount equal to such excess, or
											(ii)an employee for
				whom such contributions are made for any plan year accrues benefits (for any
				period of service for which such contributions were made) under any other
				defined benefit plan of the employer which is not an annuity accumulation
				retirement plan, the employee shall include in gross income an amount equal to
				such contributions.
											(B)Exception for
				premiums refundedSubparagraph (A) shall not apply with respect
				to contributions on behalf of an employee for any plan year if, not later than
				6 months after the last day of the plan year, the contributions described in
				subparagraph (A) used to purchase a qualified individual deferred fixed income
				annuity contract for the employee are refunded to the employer.
										(C)Taxable year of
				inclusionAny amount under subparagraph (A) shall be includible
				in gross income of the employee for the taxable year which includes the date
				which is 6 months after the last day of the plan year.
										(D)Investment in
				the contractAny amount included in gross income shall not be
				treated as investment in the contract for purposes of section 72.
										(e)Certain
				judgments and settlementsParagraphs (1)(B) and (5) of subsection
				(b) shall not apply to any offset of an employee's benefits payable under an
				annuity contract—
									(1)pursuant
				to—
										(A)the enforcement
				of a levy under section 6331 or the collection by the United States of a
				judgment resulting from an unpaid tax assessment, or
										(B)the enforcement
				of a fine imposed as part of a criminal sentence under subchapter C of chapter
				227 of title 18, United States Code, or an order of restitution made pursuant
				to such title, or
										(2)to the extent
				required under any State tax, criminal, or domestic relations law.
									(f)Definitions
									(1)State or local governmental retirement
				planFor purposes of this
				section, the term State or local governmental retirement plan
				means a governmental plan providing for the deferral of compensation which is
				established and maintained for its employees by a State, a political
				subdivision of a State, or an agency or instrumentality of a State or a
				political subdivision of a State.
									(2)General
				definitionsFor purposes of
				this subchapter—
										(A)Eligible
				employeeThe term eligible employee means, with
				respect to any State or local governmental retirement plan, any officer or
				employee (other than a contractor) eligible to participate in the plan.
										(B)Annuity
				providerThe term annuity provider means any company
				which is licensed to do business as a life insurance company under the laws of
				the State in which a qualified individual deferred fixed income annuity
				contract to which this subchapter applies is to be issued.
										(C)Public safety
				employeeThe term public safety employee means any
				employee of a State or political subdivision of a State who provides police
				protection, firefighting services, or emergency medical services for any area
				within the jurisdiction of such State or political
				subdivision.
										.
				(b)Limitation on
			 403(a) annuity plans of State and local
			 governments
					(1)In
			 generalSubsection (a) of section 403 is amended by adding at the
			 end the following new paragraph:
						
							(6)Exclusion of
				certain State and local governmental plansThis subsection shall
				not apply in the case of annuity contracts purchased under a State or local
				governmental retirement plan (as defined in section 420A(f)) which was
				established after July 8,
				2013.
							.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to plans
			 established after July 8, 2013.
					(c)FICA
			 exemptionParagraph (5) of section 3121(a) is amended by striking
			 or at the end of subparagraph (H), by striking the semicolon at
			 the end of subparagraph (I) and inserting , or, and by adding at
			 the end the following new subparagraph:
					
						(J)under an annuity
				accumulation retirement plan for the purchase of annuity contracts under
				section
				420A;
						.
				(d)Inclusion of
			 amount for the purchase of annuity contracts on W–2Subsection
			 (a) of section 6051 is amended by striking and at the end of
			 paragraph (13), by striking the period at the end of paragraph (14)(B) and
			 inserting , and, and by inserting after paragraph (14) the
			 following new paragraph:
					
						(15)the total amount
				contributed under an annuity accumulation retirement plan for the purchase of
				annuity contracts under section
				420A.
						.
				(e)Clerical
			 amendmentThe table of subparts for part I of subchapter D of
			 chapter 1 is amended by inserting after the item relating to subpart E the
			 following new item:
					
						
							SUBPART F—Annuity accumulation retirement plans for State and
				local government
				employees
						
						.
				(f)Effective
			 dateExcept as provided in subsection (b), the amendments made by
			 this section shall apply to years beginning after December 31, 2014.
				102.Study of
			 Federal pension systems
				(a)StudyThe
			 Comptroller General of the United States shall conduct a study of pension
			 systems established by law for employees of the Government of the United
			 States, including an analysis of—
					(1)the benefits
			 provided under such systems, particularly in comparison to those offered to
			 private employees, and
					(2)whether such
			 systems are adequately funded.
					(b)ReportThe
			 Comptroller General of the United States shall, not later than 1 year after the
			 date of enactment of this Act, report to Congress the results of the study
			 conducted under subsection (a), including any recommendations for legislative
			 or administrative changes to the pension systems considered in the
			 study.
				IIPrivate pension
			 reform
			AEnhanced pension
			 plan coverage
				201.Starter
			 401(k) plans for employers with no retirement
			 plan
					(a)In
			 generalSection 401(k) is amended by adding at the end the
			 following new paragraph:
						
							(14)Starter
				401(k) deferral-only plans for employers with
				no retirement plan
								(A)In
				generalA starter 401(k) deferral-only arrangement maintained by
				an eligible employer shall be treated as meeting the requirements of paragraph
				(3)(A)(ii).
								(B)Starter
				401(k) deferral-only
				arrangementFor purposes of this paragraph, the term
				starter 401(k) deferral-only arrangement means any cash or
				deferred arrangement which meets—
									(i)the automatic
				deferral requirements of subparagraph (C),
									(ii)the contribution
				limitations of subparagraph (D), and
									(iii)the
				requirements of subparagraph (E) of paragraph (13).
									(C)Automatic
				deferral
									(i)In
				generalThe requirements of this subparagraph are met if, under
				the arrangement, each employee eligible to participate in the arrangement is
				treated as having elected to have the employer make elective contributions in
				an amount equal to a qualified percentage of compensation.
									(ii)Election
				outThe election treated as having been made under clause (i)
				shall cease to apply with respect to any employee if such employee makes an
				affirmative election—
										(I)to not have such
				contributions made, or
										(II)to make elective
				contributions at a level specified in such affirmative election.
										(iii)Qualified
				percentageFor purposes of this subparagraph, the term
				qualified percentage means, with respect to any employee, any
				percentage determined under the arrangement if such percentage is applied
				uniformly and is not less than 3 or more than 15 percent.
									(D)Contribution
				limitations
									(i)In
				generalThe requirements of this subparagraph are met if, under
				the arrangement—
										(I)the only
				contributions which may be made are elective contributions of employees
				described in subparagraph (C), and
										(II)the aggregate
				amount of such elective contributions which may be made with respect to any
				employee for any calendar year shall not exceed $8,000.
										(ii)Cost-of-living
				adjustmentIn the case of any calendar year beginning after
				December 31, 2014, the $8,000 amount under clause (i) shall be adjusted in the
				same manner as under section 402(g)(4), except that 2013 shall
				be substituted for 2005.
									(iii)Cross
				referenceFor catch-up contributions for individuals age 50 or
				over, see section 414(v)(2)(B)(ii).
									(E)Eligible
				employerFor purposes of this paragraph—
									(i)In
				generalThe term eligible employer means any
				employer which, during the first plan year of the cash or deferred arrangement
				described in subparagraph (B), does not maintain any other qualified plan. An
				employer treated as an eligible employer under the preceding sentence shall be
				treated as an eligible employer with respect to the arrangement for any
				subsequent plan year without regard to whether it maintains another qualified
				plan.
									(ii)Qualified
				planThe term qualified plan means a plan, contract,
				pension, account, or trust described in subparagraph (A) or (B) of paragraph
				(5) of section 219(g) (determined without regard to the last sentence of such
				paragraph
				(5)).
									.
					(b)Catch-Up
			 contributions for individuals age 50 and over
						(1)Section
			 414(v)(2)(B) is amended by inserting , 401(k)(14), after
			 401(k)(11) each place it appears.
						(2)Section
			 414(v)(3)(B) is amended by inserting 401(k)(14), after
			 401(k)(11),.
						(c)Simplified
			 reportingSection 104(a)(2)(A) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1024(a)(2)) is amended by inserting or
			 for any pension plan which is a starter 401(k) deferral-only arrangement
			 described in section 401(k)(14)(B) of the Internal Revenue Code of 1986
			 before the period at the end.
					(d)Starter plans
			 not treated as top-Heavy plansClause (i) of section 416(g)(4)(H)
			 is amended by striking or 401(k)(13) and inserting
			 401(k)(13), or 401(k)(14).
					(e)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2013.
					202.Increase in
			 credit limitation for small employer pension plan startup costs
					(a)In
			 generalParagraph (1) of section 45E(b) is amended to read as
			 follows:
						
							(1)for the first
				credit year and each of the 2 taxable years immediately following the first
				credit year, the greater of—
								(A)$500, or
								(B)the lesser
				of—
									(i)$250 for each
				employee of the eligible employer who is not a highly compensated employee (as
				defined in section 415(q)) and who is eligible to participate in the eligible
				employer plan maintained by the eligible employer, or
									(ii)$5,000,
				and
									.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
					203.Employers
			 allowed to replace simple retirement accounts with safe harbor
			 401(k) plans during a year
					(a)In
			 generalSection 408(p) is amended by adding at the end the
			 following new paragraph:
						
							(11)Replacement of
				simple retirement accounts with safe harbor plans during plan year
								(A)In
				generalSubject to the requirements of this paragraph, an
				employer may elect (in such form and manner as the Secretary may prescribe) at
				any time during a year to terminate the qualified salary reduction arrangement
				under paragraph (2), but only if the employer establishes and maintains (as of
				the day after the termination date) a safe harbor plan to replace the
				terminated arrangement.
								(B)Combined limits
				on contributionsThe terminated arrangement and safe harbor plan
				shall both be treated as violating the requirements of paragraph (2)(A)(ii) or
				section 401(a)(30) (whichever is applicable) if the aggregate elective
				contributions of the employee under the terminated arrangement during its last
				plan year and under the safe harbor plan during its transition year exceed the
				sum of—
									(i)the applicable
				dollar amount for such arrangement (determined on a full-year basis) with
				respect to the employee for such last plan year multiplied by a fraction equal
				to the number of days in such plan year divided by 365, and
									(ii)the applicable
				dollar amount (as so determined) for such safe harbor plan on such elective
				contributions during the transition year multiplied by a fraction equal to the
				number of days in such transition year divided by 365.
									(C)Applicable
				dollar amountThe applicable dollar amount is the amount
				determined under paragraph (2)(A)(ii) (after the application of section 414(v))
				or section 402(g)(1), whichever is applicable.
								(D)Transition
				yearFor purposes of this paragraph, the transition year is the
				period beginning after the termination date and ending on the last day of the
				calendar year during which the termination occurs.
								(E)Safe harbor
				planFor purposes of this paragraph, the term safe harbor
				plan means a qualified cash or deferred arrangement which meets the
				requirements of paragraph (11), (12), or (13) of section
				401(k).
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2013.
					204.Modification of
			 automatic enrollment safe harbor
					(a)Removal of 10
			 percent cap after 1st plan year
						(1)In
			 generalClause (iii) of section 401(k)(13)(C) is amended by
			 striking , does not exceed 10 percent, and is at least and
			 inserting and is.
						(2)Conforming
			 amendments
							(A)Subclause (I) of
			 section 401(k)(13)(C)(iii) is amended by striking 3 percent and
			 inserting at least 3 percent, but not greater than 10
			 percent,.
							(B)Subclause (II) of
			 section 401(k)(13)(C)(iii) is amended by striking 4 percent and
			 inserting at least 4 percent.
							(C)Subclause (III) of
			 section 401(k)(13)(C)(iii) is amended by striking 5 percent and
			 inserting at least 5 percent.
							(D)Subclause (IV) of
			 section 401(k)(13)(C)(iii) is amended by striking 6 percent and
			 inserting at least 6 percent.
							(b)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning after the date of enactment of
			 this Act.
					205.Plan adopted
			 by filing due date for year may be treated as in effect as of close of
			 year
					(a)In
			 generalSection 401(b), as amended by section 211 of this Act, is
			 amended by adding at the end the following:
						
							(4)Adoption of
				planIf an employer adopts a stock bonus, pension,
				profit-sharing, or annuity plan after the close of a taxable year but before
				the time prescribed by law for filing the return of the employer for the
				taxable year (including extensions thereof), the employer may elect to treat
				the plan as having been adopted as of the last day of the taxable
				year.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to plans
			 adopted for taxable years beginning after December 31, 2013.
					206.Rules relating
			 to election of safe harbor 401(k)
			 status
					(a)Limitation of
			 annual safe harbor notice to matching contribution plans
						(1)In
			 generalSubparagraph (A) of section 401(k)(12) is amended by
			 striking if such arrangement and all that follows and inserting
			 “if such arrangement—
							
								(i)meets the
				contribution requirements of subparagraph (B) and the notice requirements of
				subparagraph (D), or
								(ii)meets the
				contribution requirements of subparagraph
				(C).
								.
						(2)Automatic
			 contribution arrangementsSubparagraph (B) of section 401(k)(13)
			 is amended by striking means and all that follows and inserting
			 “means a cash or deferred arrangement—
							
								(A)which is
				described in subparagraph (D)(i)(I) and meets the applicable requirements of
				subparagraphs (C) through (E), or
								(B)which is
				described in subparagraph (D)(i)(II) and meets the applicable requirements of
				subparagraphs (C) and
				(D).
								.
						(b)Nonelective
			 contributionsSection 401(k)(12) is amended by redesignating
			 subparagraph (F) as subparagraph (G), and by inserting after subparagraph (E)
			 the following new subparagraph:
						
							(F)Timing of plan
				amendment for employer making nonelective contributions
								(i)In
				generalExcept as provided in clause (ii), a plan may be amended
				after the beginning of a plan year to provide that the requirements of
				subparagraph (C) shall apply to the arrangement for the plan year, but only if
				the amendment is adopted—
									(I)at any time
				before the 30th day before the close of the plan year, or
									(II)if the
				requirements of clause (iii) are met, at any time before the last day under
				paragraph (8)(A) for distributing excess contributions for the plan
				year.
									(ii)Exception
				where plan provided for matching contributionsClause (i) shall
				not apply to any plan year if the plan provided at any time during the plan
				year that the requirements of subparagraph (B) applied to the plan year.
								(iii)4-percent
				contribution requirementClause (i)(II) shall not apply to an
				arrangement unless the amount of the contributions described in subparagraph
				(C) which the employer is required to make under the arrangement for the plan
				year with respect to any employee is an amount equal to at least 4 percent of
				the employee's
				compensation.
								.
					(c)Automatic
			 contribution arrangementsSection 401(k)(13) is amended by adding
			 at the end the following :
						
							(F)Timing of plan
				amendment for employer making nonelective contributions
								(i)In
				generalExcept as provided in clause (ii), a plan may be amended
				after the beginning of a plan year to provide that the requirements of
				subparagraph (D)(i)(II) shall apply to the arrangement for the plan year, but
				only if the amendment is adopted—
									(I)at any time
				before the 30th day before the close of the plan year, or
									(II)if the
				requirements of clause (iii) are met, at any time before the last day under
				paragraph (8)(A) for distributing excess contributions for the plan
				year.
									(ii)Exception
				where plan provided for matching contributionsClause (i) shall
				not apply to any plan year if the plan provided at any time during the plan
				year that the requirements of subparagraph (D)(i)(I) applied to the plan
				year.
								(iii)4-percent
				contribution requirementClause (i)(II) shall not apply to an
				arrangement unless the amount of the contributions described in subparagraph
				(D)(i)(II) which the employer is required to make under the arrangement for the
				plan year with respect to any employee is an amount equal to at least 4 percent
				of the employee's
				compensation.
								.
					(d)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2013.
					207.Modifications
			 of rules relating to multiple employer defined contribution plans
					(a)Qualification
			 requirementsSection 413 is amended by adding at the end the
			 following:
						
							(d)Application of
				qualification requirements for certain multiple employer plans with designated
				plan providers
								(1)In
				generalIf a plan to which subsection (c) applies is sponsored by
				employers that have a common interest other than having adopted the plan, or
				has a designated plan provider, then, except as provided in paragraph (3), the
				failure of the portion of the plan covering the employees of an employer
				maintaining the plan to satisfy any applicable qualification requirement under
				section 401(a) will not affect the qualification of any portion of the plan
				covering employees of any employer who has satisfied all such
				requirements.
								(2)Designated plan
				providerFor purposes of this subsection—
									(A)In
				generalThe term designated plan provider means the
				person designated under the terms of the plan as the person responsible to
				perform all administrative duties which are reasonably necessary to ensure that
				the plan, and each participating employer, meets the requirements described in
				paragraph (1), including conducting proper testing of such plan and
				employers.
									(B)Registration,
				etc. requirementsA person shall not be treated as a designated
				plan provider with respect to any plan unless—
										(i)the person
				registers with the Secretary and provides such identifying information as the
				Secretary may require, and
										(ii)the person
				consents to audits by the Secretary at such times as the Secretary determines
				appropriate to ensure the person is performing the duties described in
				subparagraph (A).
										(3)Failure by
				provider to perform dutiesIf the designated plan provider of a
				plan does not perform the duties described in paragraph (2)(A) with respect to
				any plan year so as to reasonably ensure the plan meets the requirements
				described in paragraph (1)—
									(A)paragraph (1)
				shall not apply to the plan for the plan year, and
									(B)the determination
				as to whether the plan, or any participating employer, meets such requirements
				shall be made in the same manner as made with respect to a plan without a
				designated plan provider.
									(4)GuidanceThe
				Secretary shall issue such guidance as the Secretary determines appropriate to
				carry out this subsection, including guidance to—
									(A)identify the
				administrative duties required to be performed under paragraph (2)(A),
				and
									(B)require, if
				appropriate, that the portion of the plan attributable to participating
				employers not meeting the requirements described in paragraph (1) be spun off
				to plans maintained by such
				employers.
									.
					(b)Modification of
			 ERISA requirements
						(1)Requirement of
			 common interestSection 3(2) of the Employee Retirement Income
			 Security Act of 1974 is amended by adding at the end the following:
							
								(C)(i)A qualified multiple
				employer plan shall not fail to be treated as an employee pension benefit plan
				or pension plan solely because the employers sponsoring the plan share no
				common interest.
									(ii)For purposes of this subparagraph,
				the term qualified multiple employer plan means a plan described
				in section 413(c) of the Internal Revenue Code of 1986 which—
										(I)is an individual account plan with
				respect to which the requirements of clauses (iii) and (iv) are met, and
										(II)includes in its annual report
				required to be filed under section 104(a) the name and identifying information
				of each participating employer and each person designated as a designated plan
				provider under section 413 of the Internal Revenue Code of 1986.
										(iii)The requirements of this clause are
				met if, under the plan, each participating employer retains fiduciary
				responsibility for—
										(I)the selection and monitoring of the
				person designated as the designated plan provider and the named fiduciary if
				different from such provider, and
										(II)the investment and management of
				the portion of the plan's assets attributable to employees of the employer to
				the extent not otherwise delegated to another fiduciary.
										(iv)The requirements of this clause are
				met if, under the plan, a participating employer is not subject to unreasonable
				restrictions, fees, or penalties by reason of ceasing participation in, or
				otherwise transferring assets from, the
				plan.
									.
						(2)Simplified
			 reporting for small multiple employer plansSection 104(a) of
			 such Act (29 U.S.C. 1024(a)) is amended by adding at the end the
			 following:
							
								(7)(A)In the case of any
				eligible small multiple employer plan, the Secretary may by regulation—
										(i)prescribe simplified summary plan
				descriptions, annual reports, and pension benefit statements for purposes of
				section 102, 103, or 105, respectively, and
										(ii)waive the requirement under section
				103(a)(3) to engage an independent qualified public accountant in cases where
				the Secretary determines it appropriate.
										(B)For purposes of this paragraph, the
				term eligible small multiple employer plan means, with respect to
				any plan year, a qualified multiple employer plan (as defined in section
				3(2)(C)) which, for the preceding plan year—
										(i)did not have more than 2,500
				participants, and
										(ii)did not have any
				employer sponsoring the plan which had more than 500 employees as
				participants.
										.
						(c)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning after December 31, 2013.
					BPension plan and
			 retirement savings simplification
				211.Modifications
			 of deadlines for adopting pension plan amendments
					(a)Required
			 amendmentsSection 401(b) is amended—
						(1)by striking all
			 that precedes stock bonus, pension, profit-sharing and
			 inserting:
							
								(b)Retroactive
				amendments to, and adoption of, a plan
									(1)Retroactive
				changes to amendments causing plan to
				failA
									,
				and
						(2)by adding at the
			 end the following:
							
								(2)Coordination of
				timing of pension plan amendment adoption, and remedial plan review,
				requirements
									(A)In
				generalExcept as provided in subparagraph (B), in the case of
				any required amendment to a stock bonus, pension, profit-sharing, or annuity
				plan—
										(i)the plan shall be
				treated as being operated in accordance with the terms of the plan during the
				remedial period, and
										(ii)except as provided
				by the Secretary, such plan shall not fail to meet the requirements of section
				411(d)(6) of the Internal Revenue Code of 1986 and section 204(g) of the
				Employee Retirement Income Security Act of
				1974 by reason of such amendment.
										(B)ConditionsSubparagraph
				(A) shall not apply to any required amendment to a plan unless—
										(i)the required
				amendment is adopted before the end of the remedial period,
										(ii)the plan is
				operated as if the required amendment were in effect during the remedial
				period, and
										(iii)the required
				amendment applies retroactively for the remedial period.
										(C)Required
				amendmentFor purposes of this paragraph, the term required
				amendment means any amendment to a plan which is required by (or
				integral to meeting the requirements of) any Federal law or any regulation
				issued by the Secretary or the Secretary of Labor.
									(D)Remedial
				periodFor purposes of this paragraph—
										(i)Remedial
				periodThe term remedial period means, with respect
				to any required amendment to a plan, the period—
											(I)beginning on the
				date the amendment is required under the law or regulation described in
				subparagraph (C) to take effect, and
											(II)ending on the
				last day in the remedial plan review period with respect to the plan in which
				the date determined under subclause (I) occurs (or, if earlier, the date the
				plan amendment is adopted).
											(ii)Remedial plan
				review periodThe term remedial plan review period
				means, with respect to any plan, the period established by the Secretary under
				the authority of section 401(b) as the regular cycle of review by the Secretary
				for determining whether the plan continues to meet the requirements of this
				title for treatment as a qualified plan under section
				401(a).
										.
						(b)Retroactive
			 application of discretionary amendmentsSection 401(b), as
			 amended by subsection (a), is amended by adding at the end the
			 following:
						
							(3)Discretionary
				amendmentsIn the case of an amendment to which paragraphs (1)
				and (2) do not otherwise apply, the provisions of paragraph (1) shall apply to
				such amendment if it is to take effect during a plan year and is adopted by the
				last day prescribed by law (including extensions) for filing the return of tax
				for the taxable year of the employer within which such plan year
				ends.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to amendments taking effect with respect to plan years beginning after December
			 31, 2013.
					212.Termination of
			 application of top-heavy plan rules
					(a)In
			 generalSection 416 is amended by adding at the end the
			 following:
						
							(j)Termination
								(1)In
				generalThis section shall not apply to any plan year beginning
				after December 31, 2013.
								(2)Vesting rules
				applicable to previously accrued benefitsIf a plan was a
				top-heavy plan for any plan year beginning before January 1, 2014, then,
				notwithstanding paragraph (1), the vesting rules applicable to the plan under
				subsection (b) for the plan year shall continue to apply to any accrued benefit
				derived during the plan
				year.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2013.
					213.Amendments to
			 safe harbor 401(k) plans during plan
			 year
					(a)In
			 generalSection 401(k)(12), as amended by section 206 of this
			 Act, is amended by redesignating subparagraph (G) as subparagraph (H) and by
			 inserting after subparagraph (F) the following:
						
							(G)Amendments to
				safe harbor plans during plan year
								(i)In
				generalExcept as provided in clause (ii), an amendment to an
				arrangement to which this paragraph or paragraph (13) applies may take effect
				during a plan year if it is adopted before the close of the plan year.
								(ii)No reduction
				in matching contributionsClause (i) shall not apply to any
				amendment which reduces the amount of the matching contributions an employer is
				required to make under the arrangement as in effect before the
				amendment.
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to plan years
			 beginning after December 31, 2013.
					214.Modification
			 of rules relating to hardship withdrawals from cash or deferred
			 arrangements
					(a)In
			 generalSection 401(k), as amended by section 201 of this Act, is
			 amended by adding at the end the following:
						
							(15)Special rules
				relating to hardship withdrawalsFor purposes of paragraph
				(2)(B)(i)(IV)—
								(A)Amounts which
				may be withdrawnThe following amounts may be distributed upon
				hardship of the employee:
									(i)Contributions to
				a profit-sharing or stock bonus plan to which section 402(e)(3) applies.
									(ii)Qualified
				nonelective contributions (as defined in subsection (m)(4)(C)).
									(iii)Qualified
				matching contributions described in paragraph (3)(D)(ii)(I).
									(iv)Earnings on any
				contributions described in clause (i), (ii), or (iii).
									(B)No requirement
				to take available loanA distribution shall not be treated as
				failing to be made upon the hardship of an employee solely because the employee
				does not take any available loan under the plan.
								(C)Participation
				in arrangement not conditioned on whether hardship distribution
				madeIn determining whether a distribution is made upon the
				hardship of an employee, the Secretary shall not take into account whether or
				not an employee makes elective or employee contributions under the arrangement
				for any period after the
				distribution.
								.
					(b)Conforming
			 amendmentSubclause (IV) of section 401(k)(2)(B)(i) is amended to
			 read as follows:
						
							(IV)subject to the
				provisions of paragraph (15), upon hardship of the employee,
				or
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after December 31, 2013.
					215.Individual may
			 roll over insurance contract into individual retirement account
					(a)In
			 generalSection 408(a) is amended by adding at the end the
			 following new flush sentence:
						
							A trust
				shall not be treated as failing to meet the requirements of paragraph (3)
				merely because it holds a life insurance contract which was transferred to the
				trust in a rollover contribution described in paragraph
				(1)..
					(b)Conforming
			 amendmentsSection 72(m)(3) is amended—
						(1)in subparagraph
			 (A), by striking or at the end of clause (i), by striking the
			 period at the end of clause (ii) and inserting , or, and by
			 adding at the end the following:
							
								(iii)held by a trust
				described in section 408(a) after being contributed to the trust in a rollover
				contribution described in section
				408(a)(1).
								,
				and
						(2)in subparagraph
			 (B), by striking subparagraph (A)(ii) each place it appears and
			 inserting clauses (ii) or (iii) of subparagraph (A).
						(c)Effective
			 dateThe amendments made by this section shall apply to rollover
			 contributions after December 31, 2013.
					216.Forfeitures
			 allocated to participant's account may be treated as employer matching or
			 nonelective contributions
					(a)In
			 generalSection 401(k)(12), as amended by sections 206 and 213 of
			 this Act, is amended by redesignating subparagraph (H) as subparagraph (I), and
			 by inserting after subparagraph (G) the following:
						
							(H)Treatment of
				forfeitures allocated to employee's accountFor purposes of this
				paragraph and paragraph (13), an employer may treat a forfeiture allocated to
				an employee's account for any plan year as a matching or nonelective
				contribution made by the employer which is taken into account in determining
				whether the contribution requirements of this paragraph or paragraph (13),
				whichever is applicable, are
				met.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to plan years
			 beginning after December 31, 2013.
					217.Time for
			 providing explanation of qualified preretirement survivor annuity
					(a)Amendment to
			 Internal Revenue Code of 1986Subparagraph (B) of section
			 417(a)(3) is amended to read as follows:
						
							(B)Explanation of
				qualified preretirement survivor annuityEach plan shall provide
				to each participant, within a reasonable time after the individual becomes a
				participant (and consistent with such regulations as the Secretary may
				prescribe), a written explanation with respect to the qualified preretirement
				survivor annuity comparable to the explanation required under subparagraph (A).
				A plan shall be treated as meeting the requirements of this subparagraph if the
				explanation is included with each summary plan description required to be
				provided to the participant under section 102 of the Employee Retirement Income
				Security Act of 1974 (29 U.S.C.
				1022).
							.
					(b)Amendment to
			 Employee Retirement Income Security Act of 1974Subparagraph (B)
			 of section 205(c)(3) of the Employee Retirement Income Security Act of 1974 is
			 amended to read as follows:
						
							(B)Each plan shall
				provide to each participant, within a reasonable time after the individual
				becomes a participant (and consistent with such regulations as the Secretary of
				the Treasury may prescribe), a written explanation with respect to the
				qualified preretirement survivor annuity comparable to the explanation required
				under subparagraph (A). A plan shall be treated as meeting the requirements of
				this subparagraph if the explanation is included with each summary plan
				description required to be provided to the participant under section
				102.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to—
						(1)individuals who
			 become participants after December 31, 2013, and
						(2)individuals who
			 became participants before such date but to whom the written explanation under
			 section 417(a)(3)(B) of the Internal Revenue Code of 1986 and section
			 205(c)(3)(B) of the Employee Retirement Income Security Act of 1974 (as in
			 effect before such amendments) was not required to be provided before January
			 1, 2014.
						In the case
			 of any individual described in paragraph (2), a plan shall be treated as
			 meeting the requirements of such sections 417(a)(3)(B) and 205(c)(3)(B) (as in
			 effect after such amendments) if the written explanation is provided within a
			 reasonable period after December 31, 2013.218.Modifications
			 of additional participation requirements for defined benefit plans
					(a)In
			 generalSection 401(a)(26) is amended by redesignating
			 subparagraph (H) as subparagraph (J) and by inserting after subparagraph (G)
			 the following:
						
							(H)Requirements
				may be satisfied through minimum contributions to defined contribution
				plan
								(i)In
				generalThis paragraph shall not apply to a defined benefit plan
				of an employer for any plan year if—
									(I)the defined
				benefit plan is aggregated with a defined contribution plan of the employer for
				purposes of subsection (a)(4) and section 410(b),
									(II)the defined
				benefit plan and the defined contribution plan, when so aggregated, meet the
				requirements of subsection (a)(4) and section 410(b), and
									(III)the
				contribution requirements of clause (ii) are met with respect to the defined
				contribution plan.
									(ii)Contribution
				requirementsThe requirements of this clause are met with respect
				to a defined contribution plan if, under the plan, the employer is required to
				make nonelective contributions for the applicable plan year of at least 7.5
				percent of compensation for a number of employees at least equal to the number
				of employees which the defined benefit plan would have been required to benefit
				under this paragraph without regard to this subparagraph. No highly compensated
				employees (within the meaning of section 414(q)) may be taken into account in
				determining whether the requirements of this clause are met.
								(iii)Applicable
				plan yearFor purposes of clause (ii), the term applicable
				plan year means the plan year of the defined contribution plan which
				ends with or within the plan year of the defined benefit plan to which clause
				(i) applies.
								(I)Special rules
				for frozen plans
								(i)Aggregation
				permitted to satisfy requirements
									(I)In
				generalExcept as provided in subclauses (II) and (III), if a
				plan is a frozen defined benefit plan for any plan year, an employer may
				aggregate the plan with any other defined benefit plan or defined contribution
				plan of the employer for purposes of determining whether the requirements of
				this paragraph are met with respect to the frozen defined benefit plan.
									(II)Aggregation
				for other purposesAn employer may not apply subclause (I) unless
				the employer also aggregates the plans for purposes of subsection (a)(4) and
				section 410(b).
									(III)Benefits of
				highly compensated employees disregardedIn the case of any other
				plan aggregated with a frozen defined benefit plan under subclause (I), accrued
				benefits of highly compensated employees shall not be taken into account in
				applying subclause (I).
									(ii)Requirements
				not to apply in certain cases
									(I)In
				generalExcept as provided in subclause (II), this paragraph
				shall apply to a frozen defined benefit plan of an employer for any plan year
				only if the employer maintains any other defined benefit plan during the 6-year
				period beginning with the first day of the plan year.
									(II)Retroactive
				applicationClause (i) shall not apply unless the frozen defined
				benefit plan provides that if the employer establishes or maintains any other
				defined benefit plan during the 6-year period under subclause (I), each
				employee (other than a highly compensated employee) shall retroactively accrue
				benefits under the frozen defined benefit plan for each year of service the
				employee would have had under the plan during such period (determined as if the
				employee were one of the employees required to benefit under the plan under
				this paragraph).
									(iii)Frozen
				defined benefit planFor purposes of this subparagraph, the term
				frozen defined benefit plan means a defined benefit plan which has
				in effect an amendment that provides that the plan may not accept any new
				participants after the effective date of the amendment.
								(iv)Highly
				compensated employeeThe term highly compensated
				employee has the meaning given such term by section
				414(q).
								.
					(b)Effective
			 dateThe amendment made by this section applies to plan years
			 beginning after December 31, 2013.
					219.Treatment of
			 custodial accounts on termination of section
			 403(b) plans
					(a)In
			 generalSection 403(b)(7) is amended by adding at the end the
			 following:
						
							(D)Treatment of
				custodial account upon plan termination
								(i)In
				generalIf—
									(I)an employer
				terminates the plan under which amounts are contributed to a custodial account
				under subparagraph (A), and
									(II)the person
				holding the assets of the account has demonstrated to the satisfaction of the
				Secretary under section 408(a)(2) that the person is qualified to be a trustee
				of an individual retirement plan,
									then, as of
				the date of the termination, the custodial account shall be deemed to be an
				individual retirement plan for purposes of this title.(ii)Treatment as
				Roth IRAAny custodial account treated as an individual
				retirement plan under clause (i) shall be treated as a Roth IRA only if the
				custodial account was a designated Roth
				account.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 terminations occurring after December 31, 2013.
					220.Secure deferral
			 arrangements
					(a)In
			 generalSubsection (k) of section 401, as amended by this Act, is
			 amended by adding at the end the following new paragraph:
						
							(16)Alternative
				method for secure deferral arrangements to meet nondiscrimination
				requirements
								(A)In
				generalA secure deferral arrangement shall be treated as meeting
				the requirements of paragraph (3)(A)(ii).
								(B)Secure deferral
				arrangementFor purposes of this paragraph, the term secure
				deferral arrangement means any cash or deferred arrangement which meets
				the requirements of subparagraphs (C), (D), and (E) of paragraph (13), except
				as modified by this paragraph.
								(C)Qualified
				percentageFor purposes of this paragraph, with respect to any
				employee, the term qualified percentage means, in lieu of the
				meaning given such term in paragraph (13)(C)(iii), any percentage determined
				under the arrangement if such percentage is applied uniformly and is—
									(i)at
				least 6 percent, but not greater than 10 percent, during the period ending on
				the last day of the first plan year which begins after the date on which the
				first elective contribution described in paragraph (13)(C)(i) is made with
				respect to such employee,
									(ii)at least 8
				percent during the first plan year following the plan year described in clause
				(i), and
									(iii)at least 10
				percent during any subsequent plan year.
									(D)Matching
				contributions
									(i)In
				generalFor purposes of this paragraph, an arrangement shall be
				treated as having met the requirements of paragraph (13)(D)(i) if and only if
				the employer makes matching contributions on behalf of each employee who is not
				a highly compensated employee in an amount equal to the sum of 50 percent of
				the elective contributions of the employee to the extent that such
				contributions do not exceed 2 percent of compensation plus 30 percent of so
				much of such contributions as exceed 2 percent but do not exceed 10 percent of
				compensation.
									(ii)Application of
				rules for matching contributionsThe rules of clause (ii) of
				paragraph (12)(B) and clauses (iii) and (iv) of paragraph (13)(D) shall apply
				for purposes of clause (i) but the rule of clause (iii) of paragraph (12)(B)
				shall not apply for such purposes. The rate of matching contribution for each
				incremental deferral must be at least as high as the rate specified in clause
				(i), and may be higher, so long as such rate does not increase as an employee’s
				rate of elective contributions
				increases.
									.
					(b)Matching
			 contributions and employee contributionsSubsection (m) of
			 section 401 is amended by redesignating paragraph (13) as paragraph (14) and by
			 adding after paragraph (12) the following new paragraph:
						
							(13)Alternative
				method for secure deferral arrangementsA defined contribution
				plan shall be treated as meeting the requirements of paragraph (2) with respect
				to matching contributions and employee contributions if the plan—
								(A)is a secure
				deferral arrangement (as defined in subsection (k)(16)),
								(B)meets the
				requirements of clauses (ii) and (iii) of paragraph (11)(B), and
								(C)provides that
				matching contributions on behalf of any employee may not be made with respect
				to an employee’s contributions or elective deferrals in excess of 10 percent of
				the employee’s
				compensation.
								.
					(c)Tax
			 credit
						(1)In
			 generalSubpart (D) of part IV of subchapter A of Chapter 1 of
			 subtitle A is amended by adding at the end thereof the following new
			 section:
							
								45S.Secure deferral
				arrangements
									(a)In
				generalFor purposes of section 38, in the case of an eligible
				employer maintaining a qualified employer plan (as defined in clauses (i) and
				(ii) of section 4972(d)(1)(A)), the secure deferral arrangement credit
				determined under this section for any taxable year is an amount equal to 10
				percent of all matching and nonelective contributions under a secure deferral
				arrangement (as defined in section 401(k)(16)) made during the plan year ending
				with or within the taxable year of the eligible employer by or on behalf of
				employees other than highly compensated employees (as defined in section
				414(q)).
									(b)Dollar
				limitationThe amount of the credit determined under this section
				for any taxable year shall not exceed—
										(1)$10,000 for the
				first credit year and each of the 2 taxable years immediately following the
				first credit year, and
										(2)zero for any other
				taxable year.
										(c)First credit
				yearThe term first credit year means—
										(1)the taxable year
				of the eligible employer with which or within which ends the first plan year
				during which the secure deferral arrangement was in effect for the entire year,
				or
										(2)at the election of
				the eligible employer, the taxable year preceding the taxable year referred to
				in paragraph (1).
										(d)Definition and
				special rules
										(1)Eligible
				employerThe term eligible employer has the meaning
				given such term by section 408(p)(2)(C)(i).
										(2)AggregationAll
				persons treated as a single employer under subsection (a) or (b) of section 52,
				or subsection (m) or (o) of section 414, shall be treated as one person. All
				qualified employer plans of an eligible employer shall be treated as 1
				qualified employer plan.
										(3)Disallowance of
				deductionNo deduction shall be allowed for that portion of the
				contribution for the taxable year which is equal to the credit determined under
				subsection (a).
										(4)Election not to
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year. Any such taxable year shall not be taken into account under
				subsection
				(b).
										.
						(2)Conforming
			 amendments
							(A)General business
			 creditSubsection (b) of section 38 is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following:
								
									(37)the secure
				deferral arrangement credit determined under section
				45S.
									.
							(B)Credit
			 cross-references
								(i)Subsection (k) of
			 section 401, as amended by subsection (a), is amended by adding at the end the
			 following new paragraph:
									
										(17)Secure deferral
				arrangement creditFor a general business credit with respect to
				secure deferral arrangements, see section
				45S.
										.
								(ii)Subsection (m) of
			 section 401, as amended by subsection (b), is amended by redesignating
			 paragraph (14) as paragraph (15) and by inserting after paragraph (13) the
			 following new paragraph:
									
										(14)Secure deferral
				arrangement creditFor a general business credit with respect to
				secure deferral arrangements, see section
				45S.
										.
								(d)Facilitating
			 qualified automatic contribution arrangements and secure deferral
			 arrangementsBy no later than the date that is twelve months
			 after the date of enactment of this Act, the Secretary of the Treasury shall
			 prescribe rules that facilitate the administration of qualified automatic
			 contribution arrangements (as defined in section 401(k)(13) of the Internal
			 Revenue Code of 1986) and secure deferral arrangements (as defined in section
			 401(k)(16) of such Code). Such rules shall—
						(1)clarify, simplify,
			 and provide safe harbors with respect to the application of the notice
			 requirements described in section 401(k)(13)(E) of such Code, especially in
			 cases where—
							(A)employees become
			 eligible under such arrangements upon becoming employed or shortly thereafter,
			 or
							(B)the employer has
			 employees subject to different payroll and administrative systems, and
							(2)clarify, simplify,
			 and provide safe harbors with respect to the timing of the increases in the
			 qualified percentage described in subclauses (II), (III), and (IV) of section
			 401(k)(13)(C)(iii) of such Code and in clauses (ii) and (iii) of section
			 401(k)(16)(C) of such Code, especially in cases where the employer has
			 employees subject to different payroll and administrative systems.
						(e)Effective
			 dates
						(1)In
			 generalThe amendments made
			 by subsections (a) and (b) shall apply to plan years beginning after December
			 31, 2013.
						(2)Tax
			 creditThe amendments made by subsection (c) shall apply to
			 taxable years beginning after December 31, 2013.
						221.Portability of
			 lifetime income options
					(a)In
			 generalSubsection (a) of section 401 is amended by inserting
			 after paragraph (37) the following new paragraph:
						
							(38)Portability of
				lifetime income
								(A)In
				generalA trust forming part of a defined contribution plan shall
				not be treated as failing to constitute a qualified trust under this section
				solely by reason of allowing—
									(i)qualified
				distributions of a lifetime income investment, or
									(ii)distributions of
				a lifetime income investment in the form of a qualified plan distribution
				annuity contract,
									on or
				after the date that is 90 days prior to the date on which such lifetime income
				investment is no longer authorized to be held as an investment option under the
				plan except as may otherwise be provided by regulations.(B)DefinitionsFor
				purposes of this subsection—
									(i)the term
				qualified distribution means a direct trustee-to-trustee transfer
				to an eligible retirement plan (as defined in section 402(c)(8)(B)), as
				described in section 401(a)(31)(A),
									(ii)the term
				lifetime income investment means an investment option that is
				designed to provide an employee with election rights—
										(I)that are not
				uniformly available with respect to other investment options under the plan,
				and
										(II)that are to a
				lifetime income feature available through a contract or other arrangement
				offered under the plan or under another eligible retirement plan (as defined in
				section 402(c)(8)(B)) through a direct trustee-to-trustee transfer to such
				other eligible retirement plan under section 401(a)(31)(A),
										(iii)the term
				lifetime income feature means—
										(I)a feature that
				guarantees a minimum level of income annually (or more frequently) for at least
				the remainder of the life of the employee or the joint lives of the employee
				and the employee’s designated beneficiary, or
										(II)an annuity
				payable on behalf of the employee under which payments are made in
				substantially equal periodic payments (not less frequently than annually) over
				the life of the employee or the joint lives of the employee and the employee’s
				designated beneficiary, taking into account the rules of clause (iii) of
				section 401(a)(9)(I), and
										(iv)the term qualified plan distribution
				annuity contract means an annuity contract purchased for a participant
				and distributed to the participant by a plan described in subparagraph (B) of
				section 402(c)(8) (without regard to clauses (i) and (ii)
				thereof).
									.
					(b)Cash or deferred
			 arrangementClause (i) of section 401(k)(2)(B) is amended by
			 striking or at the end of subclause (IV), by striking
			 and at the end of subclause (V) and inserting or,
			 and by adding at the end of clause (i) the following:
						
							(VI)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subclause must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section 401(a)(38)(B)(iv)),
				and
							.
					(c)Section
			 403(b) plans
						(1)Annuity
			 contractsParagraph (11) of section 403(b) is amended by striking
			 or at the end of subparagraph (B), by striking the period at the
			 end of subparagraph (C), and by inserting , or, and by adding at
			 the end the following:
							
								(D)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subparagraph must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)).
								.
						(2)Custodial
			 accountsClause (ii) of section 403(b)(7)(A) is amended to read
			 as follows:
							
								(ii)under the
				custodial account, no such amounts may be paid or made available to any
				distributee (unless such amount is a distribution to which section 72(t)(2)(G)
				applies) before—
									(I)the employee
				dies,
									(II)the employee
				attains age 59½,
									(III)the employee has
				a severance from employment,
									(IV)the employee
				becomes disabled (within the meaning of section 72(m)(7)),
									(V)in the case of
				contributions made pursuant to a salary reduction agreement (within the meaning
				of section 3121(a)(5)(D)), the employee encounters financial hardship,
				or
									(VI)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subparagraph must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)).
									.
						(d)Eligible
			 deferred compensation plansSubparagraph (A) of section 457(d)(1)
			 is amended by striking or at the end of clause (ii), by
			 inserting or at the end of clause (iii), and by adding after
			 clause (iii) the following:
						
							(iv)in the case of a plan maintained by an
				employer described in subsection (e)(1)(A), with respect to amounts invested in
				a lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the
				date that is 90 days prior to the date that such lifetime income investment may
				no longer be held as an investment option under the plan, provided that any
				distribution under this subparagraph must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)),
							.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning after December 31,
			 2013.
					222.Consolidation of
			 defined contribution plan notices
					(a)In
			 general
						(1)Not later than 18 months after the date of
			 the enactment of this Act, the Secretary of Labor and the Secretary of the
			 Treasury shall adopt final regulations providing that a plan may, but is not
			 required to, consolidate two or more of the notices required under sections
			 404(c)(5)(B) and 514(e)(3) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1144(e)(3)), sections 401(k)(12)(D), 401(k)(13)(E), and
			 414(w)(4) of the Internal Revenue Code of 1986, and section 2550.404a–5 of
			 title 29, Code of Federal Regulations (29 C.F.R. 2550.404a–5) into a single
			 notice or, to the extent provided by such regulations, consolidate such notices
			 with the summary plan description or summary of material modifications
			 described in section 104(b) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1024(b)), so long as the combined notice, summary plan
			 description or summary of material modifications includes the required content,
			 clearly identifies the issues addressed therein, and is provided at the time
			 and with the frequency required for each such notice.
						(2)The Secretary of
			 Labor and the Secretary of the Treasury may include in such regulations rules
			 to ensure that, to the extent such notices are consolidated with the summary
			 plan description or summary of material modifications, the presentation,
			 placement, or prominence of the information in such notices shall not have the
			 effect of failing to inform participants and beneficiaries regarding the
			 information in such notices.
						(b)Provision of
			 annual notices without regard to plan year
						(1)Clause (i) of
			 section 404(c)(5)(B) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1104(c)(5)(B)) is amended—
							(A)in subclause (I)
			 by striking within a reasonable period of time before each plan
			 year, and inserting within a reasonable period before the
			 arrangement described in subparagraph (A) applies to such participant or
			 beneficiary, and thereafter at least once within any 12-month period (without
			 regard to the plan year) during which such arrangement applies,,
			 and
							(B)in subclause (II)
			 by striking and before the beginning of the plan year.
							(2)Subparagraph (A)
			 of section 514(e)(3) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1144(e)(3)(A)) is amended by striking , within a reasonable
			 period before such plan year, provide to each participant to whom the
			 arrangement applies for such plan year and inserting , within a
			 reasonable period before the arrangement applies to a participant or
			 beneficiary, and thereafter at least once within any 12-month period (without
			 regard to the plan year) during which such arrangement applies,
			 provide.
						(3)Clause (i) of
			 section 401(k)(13)(E) of the Internal Revenue Code of 1986 is amended by
			 striking , within a reasonable period before each plan year, each
			 employee eligible to participate in the arrangement for such year
			 receives and inserting each employee eligible to participate in
			 the arrangement receives, within a reasonable period before the employee
			 becomes eligible, and thereafter within a reasonable period before each plan
			 year during which such arrangement applies,.
						(4)Subparagraph (D)
			 of section 401(k)(12) of the Internal Revenue Code of 1986 is amended by
			 striking , within a reasonable period before any year, given written
			 notice and inserting given written notice, within a reasonable
			 period before the employee becomes eligible, and thereafter within a reasonable
			 period before each plan year during which such arrangement
			 applies,.
						(5)Subparagraph (A)
			 of section 414(w)(4) of the Internal Revenue Code of 1986 is amended by
			 striking , within a reasonable period before each plan year, give to
			 each employee to whom an arrangement described in paragraph (3) applies for
			 such plan year and inserting , within a reasonable period before
			 an arrangement described in paragraph (3) applies to an employee, and
			 thereafter at least once within any 12-month period (without regard to the plan
			 year) during which such arrangement applies, give to each such
			 employee.
						223.Performance
			 benchmarks for asset allocation fundsNot later than six months after the date of
			 enactment of this Act, the Secretary of Labor shall modify the regulations
			 under section 404 of the Employee Retirement Income Security Act of 1974 to
			 provide that, in the case of a designated investment alternative that contains
			 a mix of asset classes, a plan administrator may, but is not required to, use a
			 benchmark that is a blend of different broad-based securities market indices
			 if—
					(1)the blend is
			 reasonably representative of the asset class holdings of the designated
			 investment alternative;
					(2)for purposes of determining the blend’s
			 returns for 1-, 5-, and 10-calendar year periods (or for the life of the
			 alternative, if shorter), the blend is modified at least once per year to
			 reflect changes in the asset class holdings of the designated investment
			 alternative; and
					(3)each securities
			 market index that is used for an associated asset class would separately
			 satisfy the requirements of such regulations for such asset class.
					CLongevity
			 reforms
				231.Modification
			 of required minimum distribution rules where portion of benefit of defined
			 contribution plan is annuitized
					(a)In
			 generalSection 401(a)(9) is amended by redesignating
			 subparagraph (F) as subparagraph (G) and by inserting after subparagraph (E)
			 the following:
						
							(F)Exemption for
				certain annuitized amountsThis paragraph shall not apply to the
				portion of an employee's entire interest under a defined contribution plan
				which is invested in a qualified deferred annuity in accordance with the
				requirements of subsection
				(o).
							.
					(b)Investment in
			 qualified annuitySection 401 is amended by redesignating
			 subsection (o) as subsection (p) and by inserting after subsection (n) the
			 following:
						
							(o)Rules and
				definitions relating to investments in qualified deferred annuities
								(1)In
				generalSubparagraph (F) of subsection (a)(9) shall apply to the
				portion of an employee's entire interest under the plan invested in a qualified
				deferred annuity only if—
									(A)the annuity
				contract is purchased on or before the required beginning date, and
									(B)the investment in
				the contract does not exceed 25 percent of the employee's entire interest under
				the plan as of the close of the calendar year preceding the calendar year in
				which the purchase occurs.
									(2)Exception
				applies only to 1 annuitySubparagraph (F) of subsection (a)(9)
				shall apply only with respect to 1 qualified deferred annuity purchased with a
				portion of an employee's interest in any plan.
								(3)Qualified
				deferred annuityFor purposes of subsection (a)(9)(F) and this
				subsection, the term qualified deferred annuity means an annuity
				contract—
									(A)which is a
				commercial annuity (as defined in section 3405(e)(6)) which provides benefits
				in the form of either—
										(i)a
				single annuity for the life of the employee under which the annuity payments
				are substantially equal periodic payments made not less frequently than
				annually, or
										(ii)a qualified
				joint and survivor annuity (as defined in section 417(b)) which is the
				actuarial equivalent of an annuity under clause (i), and
										(B)under which
				payments are deferred but must commence no later than the date on which the
				employee attains the age of 85.
									(4)Employee dying
				before distributions beginIf—
									(A)an employee dies
				before the distribution of the employee's interest has begun in accordance with
				subsection (a)(9)(A)(ii) and before the employee has invested in a qualified
				deferred annuity in accordance with this subsection, and
									(B)the designated
				beneficiary is the surviving spouse of the employee,
									the
				surviving spouse may invest any portion of the entire interest in a qualified
				deferred annuity in accordance with this subsection in the same manner as the
				employee but the required beginning date shall not be earlier than, and the
				deferral period of the annuity shall be based on, the dates the employee would
				have attained the age of 70½ or 85, respectively.(5)Special rule
				for IRAs and 403(b)sIn the case
				of individual retirement plans and annuity contracts to which the requirements
				of subsection (a)(9) apply by reason of subsections (a)(6) and (b)(3) of
				section 408 and section 403(b)(10), the employee may elect to treat all such
				plans and accounts with the same required beginning date as 1 plan for purposes
				of applying this
				subsection.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 investments in annuity contracts after December 31, 2013.
					232.Updating of
			 mortality tables for minimum required distributionsSection 401(a)(9), as amended by section
			 231, is amended by redesignating subparagraph (G) as subparagraph (H) and by
			 inserting after subparagraph (F) the following:
					
						(G)Mortality
				tables
							(i)Initial
				updateNot later than 1 year after the date of the enactment of
				this subparagraph, the Secretary shall either update, or provide new tables to
				replace, the mortality tables used as of such date for purposes of this
				paragraph.
							(ii)Periodic
				revisionThe Secretary shall (at least every 5 years) make
				revisions in, or provide new tables to replace, any table in effect under this
				subparagraph to reflect the actual experience of pension plans and projected
				trends in such experience.
							(iii)Effective
				dateAny table prescribed under this subparagraph shall apply to
				plan years beginning after the date which is 1 year after publication of the
				final
				table.
							.
				233.Minimum
			 required distributions may be rolled over into Roth IRAs
					(a)In
			 generalSection 408A(e) is amended by adding at the end the
			 following:
						
							(3)Rollover of
				minimum required distributions allowedSection 408(d)(3)(E) shall
				not apply in determining whether a rollover contribution is a qualified
				rollover distribution under paragraph
				(1).
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions for taxable years beginning after December 31, 2013.
					234.Transfer of
			 minimum survivor annuity requirements from plan sponsors to annuity
			 providers
					(a)Amendment of
			 1986 CodeSection 417 is amended by adding at the end the
			 following:
						
							(h)Transfer of
				minimum survivor annuity requirements from plan sponsors to annuity
				providers
								(1)In
				generalIf a defined contribution plan to which the requirements
				of section 401(a)(11) and this section apply has a designated annuity provider,
				then, except as provided in paragraph (3), the designated annuity provider (and
				not any plan sponsor or administrator) shall be liable for any failure to meet
				any such requirement.
								(2)Designated
				annuity providerFor purposes of this subsection, the term
				designated annuity provider means a person licensed under the laws
				of any State to issue annuity contracts which has entered into a contract with
				the plan sponsor or other person who is a fiduciary with respect to the plan
				to—
									(A)provide annuity
				contracts to participants and beneficiaries under the plan, and
									(B)meet all
				requirements under this section and section 401(a)(11) with respect to the
				providing of such annuities, including providing such annuities in the proper
				form, providing any notice or written explanations during any applicable notice
				period, and providing the opportunity for participants and their spouses or
				beneficiaries to make appropriate elections during any applicable election
				period.
									(3)Requirement for
				prudent solicitation and retention of providerThis subsection
				shall apply to a plan with a designated annuity provider only if the plan
				sponsor or other person who is a fiduciary with respect to the plan met all
				requirements for the prudent selection and periodic review of the annuity
				provider with respect to whom a contract described in paragraph (2) was entered
				into.
								(4)Authority to
				charge fees to participantsA plan shall not be treated as
				failing to meet the requirements of this subsection merely because plan assets
				are used to pay for reasonable expenses of the designated annuity provider in
				meeting the requirements described in paragraph (2)(B).
								(5)Electronic notificationThe Secretary shall, to the maximum extent
				practicable, ensure that notices and explanations provided by the designated
				annuity provider are provided in electronic
				form.
								.
					(b)Amendment of
			 ERISASection 205 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1055) is amended by adding at the end the following:
						
							(m)Transfer of
				minimum survivor annuity requirements from plan sponsors to annuity
				providers
								(1)In
				generalIf an individual account plan to which the requirements
				of this section apply has a designated annuity provider, then, except as
				provided in paragraph (3), the designated annuity provider (and not any plan
				sponsor or administrator) shall be liable for any failure to meet any such
				requirement.
								(2)Designated
				annuity providerFor purposes of this subsection, the term
				designated annuity provider means a person licensed under the laws
				of any State to issue annuity contracts which has entered into a contract with
				the plan sponsor or other person who is a fiduciary with respect to the plan
				to—
									(A)provide annuity
				contracts to participants and beneficiaries under the plan, and
									(B)meet all
				requirements under this section and section 401(a)(11) of the Internal Revenue
				Code of 1986 with respect to the providing of such annuities, including
				providing such annuities in the proper form, providing any notice or written
				explanations during any applicable notice period, and providing the opportunity
				for participants and their spouses or beneficiaries to make appropriate
				elections during any applicable election period.
									(3)Requirement for
				prudent solicitation and retention of providerThis subsection
				shall apply to a plan with a designated annuity provider only if the plan
				sponsor or other person who is a fiduciary with respect to the plan met all
				requirements for the prudent selection and periodic review of the annuity
				provider with respect to whom a contract described in paragraph (2) was entered
				into.
								(4)Authority to
				charge fees to participantsA plan shall not be treated as
				failing to meet the requirements of this subsection merely because plan assets
				are used to pay for reasonable expenses of the designated annuity provider in
				meeting the requirements described in paragraph (2)(B).
								(5)Electronic notificationThe Secretary of the Treasury shall, to the
				maximum extent practicable, ensure that notices and explanations provided by
				the designated annuity provider are provided in electronic
				form.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2013.
					235.Expansion of
			 Employee Plans Compliance Resolution System
					(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of the Treasury
			 shall modify the Employee Plans Compliance Resolution System (as described in
			 Revenue Procedure 2013–12) to achieve the results specified in the succeeding
			 subsections of this section and to further facilitate corrections and
			 compliance in such other means as the Secretary deems appropriate.
					(b)Loan
			 error
						(1)In the case of plan loan errors for which
			 corrections are specified under the voluntary compliance program,
			 self-correction shall be made available by methods applicable to such loans
			 through the voluntary compliance program.
						(2)The Secretary of
			 Labor shall treat any loan error corrected pursuant to paragraph (1) as meeting
			 the requirements of the Voluntary Fiduciary Correction Program of the
			 Department of Labor.
						(c)457(b)
			 plan correctionThe Secretary
			 of the Treasury shall update the Employee Plans Compliance Resolution System to
			 provide the same type of comprehensive correction program that is available
			 under such system to retirement plans qualified under section 401(a) of the
			 Internal Revenue Code of 1986 to plans maintained pursuant to section 457(b) of
			 such Code by an employer described in section 457(e)(1)(A) of such Code.
					(d)EPCRS for
			 IRAsThe Secretary of the
			 Treasury shall expand the Employee Plans Compliance Resolution System to allow
			 custodians of individual retirement plans to address inadvertent errors for
			 which the owner of an individual retirement plan was not at fault, including
			 (but not limited to)—
						(1)waivers of the
			 excise tax that would otherwise apply under section 4974 of the Internal
			 Revenue Code of 1986,
						(2)under the self-correction component of the
			 Employee Plans Compliance Resolution System, waivers of the 60-day deadline for
			 a rollover where the deadline is missed for reasons beyond the reasonable
			 control of the account owner, and
						(3)rules permitting a
			 nonspouse beneficiary to return distributions to an inherited individual
			 retirement plan described in section 408(d)(3)(C) of the Internal Revenue Code
			 of 1986 in a case where, due to an inadvertent error by a service provider, the
			 beneficiary had reason to believe that the distribution could be rolled over
			 without inclusion in income of any part of the distributed amount.
						(e)Required minimum
			 distribution correctionsThe Secretary of the Treasury shall
			 expand the Employee Plans Compliance Resolution System to allow plans to which
			 such system applies and custodians of individual retirement plans to
			 self-correct, without an excise tax, any inadvertent errors pursuant to which a
			 distribution is made no more than 180 days after it was required to be
			 made.
					(f)Automatic
			 feature error correctionIn order to promote the adoption of
			 automatic enrollment and automatic escalation, the Secretary of the Treasury
			 shall modify the Employee Plans Compliance Resolution System to establish
			 specific correction methods for errors in implementing automatic enrollment and
			 automatic escalation features.
					DModifications to
			 the Employee Retirement Income Security Act of 1974
				241.Electronic
			 communication of pension plan information
					(a)Amendment to
			 Employee Retirement Income Security Act of 1974Part 1 of
			 subtitle B of title 1 of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C. 1021 et seq.) is amended by adding at the end the following new
			 section:
						
							112.Electronic
				communication of pension plan informationAny document that is required or permitted
				under this title to be furnished to a plan participant, beneficiary, or other
				individual with respect to a pension plan may be furnished in electronic form
				if—
								(1)the system for
				furnishing such a document—
									(A)is designed to
				result in access to the document by the participant, beneficiary, or other
				specified individual through electronic means, including—
										(i)the direct
				delivery of material to an electronic address of such participant, beneficiary,
				or individual,
										(ii)the posting of
				material to a website or other internet or electronic-based information
				repository to which access has been granted to such participant, beneficiary,
				or individual, but only if proper notice of the posting has been provided
				(which may include notice furnished by other electronic means if the content of
				the notice conveys the need to take action to access the posted material),
				and
										(iii)other
				electronic means reasonably calculated to ensure actual receipt of the material
				by such participant, beneficiary, or individual, and
										(B)protects the
				confidentiality of personal information relating to such participant's,
				beneficiary's, or individual's accounts and benefits;
									(2)the participant
				or beneficiary has not elected to receive a paper version of such
				document;
								(3)notice is
				provided to each participant or beneficiary, in electronic or non-electronic
				form, before a document is furnished electronically, that apprises the
				individual of the right to elect to receive a paper version of such document;
				and
								(4)the
				electronically furnished document—
									(A)is prepared and
				furnished in a manner that is consistent with the style, format, and content
				requirements applicable to the particular document; and
									(B)includes a notice
				that apprises the individual of the significance of the document when it is not
				otherwise reasonably evident as transmitted.
									For purposes
				of this section, the term document includes reports, statements,
				notices, notifications, and other
				information..
					(b)Amendment to
			 Internal Revenue Code of 1986Section 414 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(y)Electronic
				communication of pension plan informationAny document that is required or permitted
				under this title to be furnished to a plan participant, beneficiary, or other
				individual with respect to a pension plan may be furnished in electronic form
				if—
								(1)the system for
				furnishing such a document—
									(A)is designed to
				result in access to the document by the participant, beneficiary, or other
				specified individual through electronic means, including—
										(i)the direct
				delivery of material to an electronic address of such participant, beneficiary,
				or individual,
										(ii)the posting of
				material to a website or other internet or electronic-based information
				repository to which access has been granted to such participant, beneficiary,
				or individual, but only if proper notice of the posting has been provided
				(which may include notice furnished by other electronic means if the content of
				the notice conveys the need to take action to access the posted material),
				and
										(iii)other
				electronic means reasonably calculated to ensure actual receipt of the material
				by such participant, beneficiary, or individual, and
										(B)protects the
				confidentiality of personal information relating to such participant's,
				beneficiary's, or individual's accounts and benefits;
									(2)the participant
				or beneficiary has not elected to receive a paper version of such
				document;
								(3)notice is
				provided to each participant or beneficiary, in electronic or non-electronic
				form, before a document is furnished electronically, that apprises the
				individual of the right to elect to receive a paper version of such document;
				and
								(4)the
				electronically furnished document—
									(A)is prepared and
				furnished in a manner that is consistent with the style, format, and content
				requirements applicable to the particular document; and
									(B)includes a notice
				that apprises the individual of the significance of the document when it is not
				otherwise reasonably evident as transmitted.
									For
				purposes of this subsection, the term document includes reports,
				statements, notices, notifications, and other
				information..
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to documents furnished with respect to plan years beginning after December 31,
			 2013.
					242.Modification
			 of deadlines for summary plan description updates
					(a)In
			 generalParagraph (1) of section 104(b) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1024(b)(1)) is amended to
			 read as follows:
						
							(1)(A)The administrator shall
				furnish to each participant, and each beneficiary receiving benefits under the
				plan, a copy of the summary plan description, and all modifications and changes
				referred to in section 102(a)—
									(i)within 90 days after becoming a
				participant, or in the case of a beneficiary, within 90 days after first
				receiving benefits, or
									(ii)if later, within 120 days after the
				plan becomes subject to this part.
									(B)(i)Except as provided in
				clause (ii), the administrator shall furnish to each participant, and each
				beneficiary receiving benefits under the plan, every fifth year after the plan
				becomes subject to this part an updated summary plan description described in
				section 102 which integrates all plan amendments made within such five-year
				period, except that in a case where no amendments have been made to a plan
				during such five-year period, this sentence shall not apply. Notwithstanding
				the foregoing, the administrator shall furnish to each participant, and to each
				beneficiary receiving benefits under the plan, the summary plan description
				described in section 102 every tenth year after the plan becomes subject to
				this part.
									(ii)In the case of a pension plan, the
				administrator shall furnish to each participant, and each beneficiary receiving
				benefits under the plan, 210 days after the end of each remedial plan review
				period, an updated summary plan description described in section 102 which
				integrates all plan amendments made during such period, except that if no
				amendments have been made to a plan during such period, an updated summary plan
				description shall be furnished not later than 210 days after the end of the
				subsequent remedial plan review period (without regard to whether plan
				amendments were made during such subsequent period).
									(C)(i)If there is a
				modification or change described in section 102(a) (other than a material
				reduction in covered services or benefits provided in the case of a group
				health plan (as defined in section 733(a)(1))), a summary description of such
				modification or change shall be furnished not later than 210 days after the end
				of the plan year in which the change is adopted to each participant, and to
				each beneficiary who is receiving benefits under the plan.
									(ii)For purposes of clause (i), any
				amendment to a pension plan adopted during a remedial plan review period shall
				be treated as adopted in the plan year in which the amendment took
				effect.
									(D)If there is a modification or change
				described in section 102(a) that is a material reduction in covered services or
				benefits provided under a group health plan (as defined in section 733(a)(1)),
				a summary description of such modification or change shall be furnished to
				participants and beneficiaries not later than 60 days after the date of the
				adoption of the modification or change. In the alternative, the plan sponsors
				may provide such description at regular intervals of not more than 90
				days.
								(E)In this paragraph, the term
				remedial plan review period means, with respect to any pension
				plan, the period established by the Secretary of the Treasury under the
				authority of subsection (b) of section 401 of the Internal Revenue Code of 1986
				as the regular cycle of review by the Secretary of the Treasury for determining
				whether the pension plan continues to meet the requirements of such Code for
				treatment as a qualified plan under subsection (a) of such section
				401.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to summary plan descriptions furnished under section 104(b) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1024(b)), and modifications
			 or changes described in section 102(a) of such Act (29 U.S.C. 1022(a)), with
			 respect to plan years beginning after December 31, 2013.
					243.Modification
			 of small plan simplified reporting requirements
					(a)In
			 generalSection 104(a)(2) of the Employee Retirement Income
			 Security Act of 1974, as amended by section 201(c) of this Act, is amended by
			 striking 100 participants and inserting 100 participants
			 who have an accrued benefit under the plan.
					(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2013.
					244.Fiduciary
			 requirement regarding selection of annuity provider and annuity
			 contract
					(a)In
			 generalSection 404 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104) is amended by
			 adding at the end the following:
						
							(e)Ability of
				annuity providers To make paymentsIn the case of the selection of an annuity
				provider and annuity contract in connection with the payment of benefits under
				a defined contribution plan, the fiduciary requirement under subsection
				(a)(1)(B) is deemed satisfied with respect to determining the ability of the
				annuity provider to make all payments due under the contract to the extent that
				such payments are guaranteed by a State guaranty association under applicable
				State law in effect as of the date of issuance of the
				contract.
							.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to annuity
			 contracts purchased after the date of enactment of this Act.
					IIIIndividual
			 retirement investment advice reform
			301.Transfer to
			 Secretary of the Treasury of authorities regarding individual retirement
			 plans
				(a)In
			 generalSection 102 of
			 Reorganization Plan No. 4 of 1978 (ratified and affirmed as law by Public Law
			 98–532 (98 Stat. 2705)) is amended—
					(1)in subsection (a)—
						(A)by striking and at the end
			 of clause (ii),
						(B)by striking and at the end
			 of clause (iii), and
						(C)by inserting (iv) regulations,
			 rulings, opinions, and exemptions relating to individual retirement accounts
			 described in section 408(a) of the Code and individual retirement annuities
			 described in section 408(b) of the Code, including simplified employee pensions
			 under section 408(k) of the Code and simple retirement accounts under section
			 408(p) of the Code; and (v) regulations described in section 103(b) of this
			 Plan; and at the end of clause (iii) (as amended by subparagraph (B)),
			 and
						(2)by adding at the
			 end the following new flush sentence:
						
							The
				Secretary of the Treasury shall consult with the Securities and Exchange
				Commission in prescribing regulations, rulings, opinions, and exemptions under
				subsection (a)(iv) that provide guidance of general application as to the
				professional standards of care (whether involving fiduciary, suitability, or
				other standards) owed by brokers and investment advisors to owners and account
				holders of accounts and annuities described in such
				subsection..
					(b)Joint
			 authoritySection 103 of such Plan is amended—
					(1)by striking
			 In the case of and inserting:
						
							(a)In the case
				of
							; and
					(2)by adding at the
			 end:
						
							(b)(1)The Secretary of the
				Treasury and the Secretary of Labor shall have joint authority to issue
				regulations described in this subsection, and any such regulations shall be
				issued jointly by such Secretaries.
								(2)A regulation is described in this
				subsection if (i) the regulation is not described in clause (i), (ii), (iii),
				or (iv) of section 102(a) of this Plan and (ii) defines or interprets a term or
				requirement that is included in section 4975 of the Code or section 406 of
				ERISA. The determination of whether any regulation is described in this
				subsection shall be made without regard to whether any such term or requirement
				is also used or defined in any other provision of the Code or
				ERISA.
								.
					(c)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 regulations, rulings, opinions, and exemptions which have not been finalized as
			 of July 8, 2013.
					(2)TransitionAny
			 final regulation, ruling, opinion, or exemption described in section 102(a)(iv)
			 or 103(b) of Reorganization Plan No. 4 of 1978 (as added by the amendments made
			 by this section) which was issued by the Secretary of Labor before July 9,
			 2013, shall apply until such time as such regulation, ruling, opinion, or
			 exemption is revoked or modified pursuant to such amendments.
					
